 



Exhibit 10.2
BOB EVANS FARMS, INC.
PERFORMANCE INCENTIVE PLAN
NOTICE OF ELIGIBILITY AND PARTICIPATION AGREEMENT

     
TO:
  [Participant’s Name]
DATE:
  ______________________________________
RE:
  Bob Evans Farms, Inc. Performance Incentive Plan (“PIP”)

You have been selected to participate in the PIP for the fiscal year ending ___,
200___ (“200__ Performance Period”). Your “Target Award” under the PIP is [___]%
of the base salary you are paid during the 200___ Performance Period, although
the actual amount of your “PIP Award” will be calculated under Section 1.00. If
you satisfy the terms and conditions described in Sections 1.00 and 2.00, your
PIP Award will be paid as described in those sections.
Although you may earn this award under the PIP, any equity grants you receive
will be made under the Bob Evans Farms, Inc. First Amended and Restated 1998
Stock Option and Incentive Plan or a similar Company plan (“Equity Plan”).
1.00 Earning Your PIP Award
After the 200___ Performance Period ends, you may receive a PIP Award if [insert
performance goals]. The PIP Award earned will be based on the following table
(percentages for performance between the levels shown will be interpolated to
the nearest one-hundredth of a percent):

                                                    % of Goal                  
                        120% or   Attained   Less than 80%   80%   90%   100%  
110%   More    
Your PIP
  0% of your   50% of your   75% of your   100% of your   125% of your   150% of
your
Award
  Target Award   Target Award   Target Award   Target Award   Target Award  
Target Award  

After the 200___ Performance Period ends and the value of your PIP Award has
been calculated, you will receive:

    [1] A cash award equal to 50% of your PIP Award; and       [2] “Restricted
Shares” of the Company’s common stock (“Shares”) under the Equity Plan. The
number of Restricted Shares you receive will equal [a] the value of 50% of your
PIP Award, divided by [b] the “fair market value” (as defined in the Equity
Plan) of a Share on the date the Restricted Shares are granted (discounted to
reflect vesting requirements) and [c] rounded up to the next whole Share.

You also will receive an award agreement describing when your cash award and
Restricted Shares will vest and any other terms and conditions affecting them.
2.00 Termination of Employment
In addition to meeting the requirements described in Section 1.00, you normally
will receive a PIP Award only if you are employed by the Company or any of its
affiliates through the entire 200_ Performance Period and on the date the
Company’s Compensation Committee (“Committee”) grants the cash award and
Restricted Shares for the 200___ Performance Period under the PIP. However, if,
after the 200___ Performance Period but before the cash awards and

 



--------------------------------------------------------------------------------



 



Restricted Shares for the 200___ Performance Period are granted, you die, become
“disabled” (as determined by the Committee in its sole discretion) or “retire”
(as defined in the Equity Plan) or if your employment ends for another reason
that the Committee decides is not violative of the purpose of the PIP, you (or
your beneficiary) will be paid cash (but not Restricted Shares) equal to the
value of the PIP Award that you earned during the 200___ Performance Period.
3.00 Acceptance
By accepting this notice, you [1] agree to be bound by the terms and conditions
of the PIP and the Equity Plan, [2] acknowledge that you understand the terms of
your award and the conditions that you must meet before you receive anything
under the PIP or the Equity Plan and [3] without any consideration, agree to
accept any changes needed to avoid penalties that might be imposed on you under
Section 409A of the Internal Revenue Code.

2